             Case 3:19-cv-00129-RCJ-CBC Document 18 Filed 03/13/19 Page 1 of 6




 1   DANIELLE L. CHRISTENSON, ESQ.
     Nevada Bar No. 4295
 2
     Heritage Law Group, P.C.
     1625 HWY 88, Suite 304
 3
     Minden, Nevada 89423
 4   Tele: 775.782.0040
     Fax: 775.392.3611
 5   Email: danielle@heritagenevada.com
     Attorney for Defendant MARY ANN GUZY
 6
                                    UNITED STATES DISTRICT COURT
 7
                                          DISTRICT OF NEVADA
 8
     MARK GUZY,                          )               Case No. 3:19-CV-00129-RCJ-CBC
 9
                                         )
10               Plaintiff,              )               ORDER GRANTING
                                         )
11   vs.                                 )               MOTION FOR EXTENSION
                                         )               OF TIME FOR ORAL
12   MARY ANN GUZY,                      )               ARGUMENT ON TEMPORARY
                                         )               RESTRAINING ORDER
13               Defendant.              )               (First Request)
     ____________________________________)
14
              COMES NOW Defendant MARY ANN GUZY (hereinafter “MARY ANN”), by and
15

16
     through her counsel of record, DANIELLE L. CHRISTENSON, ESQ., of HERITAGE LAW

17   GROUP, P.C., and hereby appears for the limited purpose of motioning this Court for an Order

18   rescheduling oral argument on Plaintiff’s Motion for Temporary Restraining Order from Tuesday,

19   March 19, 2019, at 1:30 P.M., in Reno Courtroom 3, before Judge Robert C. Jones, to Tuesday,

20   March 26, 2019, at 1:30 P.M., in Reno Courtroom 3, before Judge Robert C. Jones; or such other
21
     time after March 26, 2019 that is convenient for the Court.
22
     ///
23
     ///
24

25
                                                                   HERITAGE LAW GROUP, P.C.
             MOTION FOR EXTENSION OF TIME FOR ORAL
                                                           1625 HIGHWAY 88, SUITE 304, MINDEN, NV 89423
           ARGUMENT ON TEMPORARY RESTRAINING ORDER
                                                                     TELEPHONE: 775.782.0040
                        (FIRST REQUEST)
                           PAGE 1 OF 6
            Case 3:19-cv-00129-RCJ-CBC Document 18 Filed 03/13/19 Page 2 of 6



             This Motion for an extension of time is the first request by Defendant MARY ANN
 1
     GUZY for the extension of any date or court-imposed deadline in this matter.
 2

 3
             This Motion is brought pursuant to Fed. Civ. P. Rule 6(b)(1)(A), and LR 1A 6-1(a) and 6-

 4   1(c), the attached memorandum of points and authorities, and all of the papers and pleadings on

 5   file in this case.

 6                                          POINTS AND AUTHORITIES
 7   I.      INTRODUCTION
 8
             This case concerns Plaintiff’s desire to vacate – and, by attempting to vacate, actually re-
 9
     litigate - binding arbitration awards in favor of MARY ANN and against Plaintiff. The first award
10
     was entered on Friday, April 11, 2014. The second award was entered on Friday, March 1, 2019.
11
             Apparently, Plaintiff foresaw an adverse result during or after his participation in the
12
     second binding arbitration proceedings because the following business day, on Monday, March 4,
13
     2019, Plaintiff filed the instant action. Also on March 4, 2019, Plaintiff filed a “Notice of Filing
14
     in United States District Court District of Nevada” in the underlying and ongoing State court
15

16   action. See Exhibit 1.

17           In response to Plaintiff’s filing of a Motion for Temporary Restraining Order, this Court’s

18   Order (ECF No. 13) dated March 8, 2019, was entered, setting expedited deadlines for MARY

19   ANN to be served with Plaintiff’s pleadings, including the Complaint (ECF No. 1), Motion for
20   Preliminary Injunction (ECF No. 7), and Motion for Temporary Restraining Order (ECF No. 8),
21
     and, with the assumption that service of process would occur by the March 8, 2019, court-imposed
22
     deadline, also setting an expedited deadline for MARY ANN to oppose Plaintiff’s Motion for
23
     Temporary Restraining Order; i.e., on or before 5:00 P.M. on Wednesday, March 13, 2019.
24

25
                                                                    HERITAGE LAW GROUP, P.C.
            MOTION FOR EXTENSION OF TIME FOR ORAL
                                                            1625 HIGHWAY 88, SUITE 304, MINDEN, NV 89423
          ARGUMENT ON TEMPORARY RESTRAINING ORDER
                                                                      TELEPHONE: 775.782.0040
                          (FIRST REQUEST)
                            PAGE 2 OF 6
             Case 3:19-cv-00129-RCJ-CBC Document 18 Filed 03/13/19 Page 3 of 6



              MARY ANN was not served with the Complaint (ECF No. 1), Motion for Temporary
 1
     Restraining Order (ECF No. 7), and Motion for Preliminary Injunction (ECF No. 8), on or before
 2

 3
     5:00 P.M. on Friday, March 8, 2019, due to no fault of her own. In this regard, MARY ANN was

 4   traveling internationally on Friday, March 8, 2019, as she was overseas that week (the week of

 5   March 4, 2019). When MARY ANN learned of the newly commenced action and pending

 6   motions, the soonest she could be in contact with the undersigned counsel (also her counsel of
 7   record in the underlying State court action), for purposes of verbally retaining the undersigned
 8
     counsel to represent her interests in this matter, was Sunday, March 10, 2019.       The next day,
 9
     Monday, March 11, 2019, was entirely consumed by discussions between Plaintiff’s counsel of
10
     record in this matter, Attorney Robert L. Eisenberg, and the undersigned counsel, concerning the
11
     possibility of stipulating to the withdrawal of the Motion for Temporary Restraining Order, among
12
     other things. Unfortunately, those discussions ended in the late afternoon of Monday, March 11,
13
     2019, without an agreement.
14
              MARY ANN’s counsel has worked diligently to prepare and will timely file Defendant’s
15

16   Opposition to the Motion for Temporary Restraining Order. However, due to the very limited time

17   available before notice and other pre-existing obligations, MARY ANN’s counsel is seeking a

18   brief extension of one (1) week to afford her a fair, reasonable, and adequate opportunity to fully

19   prepare for oral argument and make arrangements to allow for appearance of out-of-state co-
20   counsel, whose Motion for Admission Pro Hac Vice is currently pending.
21
     ///
22
     ///
23
     ///
24
     ///
25
                                                                   HERITAGE LAW GROUP, P.C.
             MOTION FOR EXTENSION OF TIME FOR ORAL
                                                           1625 HIGHWAY 88, SUITE 304, MINDEN, NV 89423
           ARGUMENT ON TEMPORARY RESTRAINING ORDER
                                                                     TELEPHONE: 775.782.0040
                        (FIRST REQUEST)
                           PAGE 3 OF 6
              Case 3:19-cv-00129-RCJ-CBC Document 18 Filed 03/13/19 Page 4 of 6




 1
     II.       ARGUMENT
 2

 3
               If granted a brief extension of only one (1) week for oral argument, MARY ANN will be

 4   afforded a fair, reasonable, and adequate opportunity to prepare for oral arguments and arrange

 5   for appearance by out-of-state co-counsel.

 6   III.      CONCLUSION
 7
               Based on the foregoing, MARY ANN respectfully asks that this Motion be granted and an
 8
     Order entered which briefly extends and re-sets oral argument on Plaintiff’s Motion for Temporary
 9
     Restraining Order for one (1) week, from Tuesday, March 19, 2019, at 1:30 P.M., to Tuesday,
10
     March 26, 2019, at 1:30 P.M., in Reno Courtroom 3, before Judge Robert C. Jones, or at such time
11
     thereafter that is convenient for the Court.
12
               RESPECTFULLY SUBMITTED this 13th day of March, 2018,
13
                                                    HERITAGE LAW GROUP, P.C.
14

15
                                                    By: /s/ Danielle L. Christenson________________
16
                                                            DANIELLE L. CHRISTENSON, ESQ.
                                                            Nevada Bar No. 4295
17                                                          1625 HWY 88, Suite 304
                                                            Minden, Nevada 89423
18                                                          Tele: 775.782.0040
                                                            Fax: 775.392.3611
19                                                          Email: danielle@heritagenevada.com
                                                            Attorney for Defendant MARY ANN GUZY
20

21         IT IS HEREBY ORDERED that the Motion For Extension of Time For Oral
           Argument on Temporary Restraining Order (ECF No. 18) is GRANTED.
22
           IT IS FURTHER ORDERED that the hearing currently scheduled for 1:30 P.M.,
23         Tuesday, March 19, 2019 is VACATED and RESCHEDULED to 1:30 P.M.,
           Tuesday, March 26, 2019, in Reno Courtroom 3, before Judge Robert C. Jones.
24         IT IS SO ORDERED this 14th day of March, 2019.

25

             __________________________
              MOTION FOR EXTENSION OF TIME FOR ORAL
                                                                    HERITAGE LAW GROUP, P.C.

            ARGUMENT ONC.
             ROBERT        JONES RESTRAINING ORDER          1625 HIGHWAY 88, SUITE 304, MINDEN, NV 89423
                        TEMPORARY
                                                                      TELEPHONE: 775.782.0040
             Senior District Judge
                         (FIRST REQUEST)
                           PAGE 4 OF 6
